 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10

11   JERSEY ARCHITECTURAL DOOR &
     SUPPLY, INC.,                                    Case No. 1:13-mc-00038-EPG
12
                           Plaintiff,
13                                                    ORDER TO SHOW CAUSE WHY
     v.                                               MOTION TO AMEND JUDGMENT
14                                                    SHOULD NOT BE DENIED FOR LACK
                                                      OF JURISDICTION
15   RONALD D. PATTERSON, and
     AEROPLATE CORP.,                                 (ECF No. 23)
16
                           Defendants.
17

18

19        This judgment enforcement proceeding was initiated by Plaintiff, Jersey Architectural

20   Door & Supply, Inc., on July 29, 2013, with the registering of a foreign judgment obtained by

21   Plaintiff against Defendants, Ronald Patterson and Aeroplate Corp., in the U.S. District Court

22   for the Eastern District of Philadelphia. (ECF No. 1.) On October 31, 2018, Plaintiff filed a

23   motion to amend that foreign judgment to add additional judgment debtors not named in the

24   foreign judgment, which Plaintiff claims are alter-egos of Defendants (ECF No. 23).

25        It appears that the Court does not have jurisdiction to amend the judgment as requested by

26   Plaintiff. See Peacock v. Thomas, 516 U.S. 349, 356-59 (1996) (supplementary proceedings “for

27   the exercise of a federal court’s inherent power to enforce its judgments” does “not extend

28   beyond attempts to execute, or to guarantee eventual executability of, a federal judgment,” and


                                                  1
 1    does not authorize “the exercise of ancillary jurisdiction in a subsequent lawsuit to impose an

 2    obligation to pay an existing federal judgment on a person not already liable for that judgment”);

 3    H.C. Cook Co. v. Beecher, 217 U.S. 497 (1910) (rejecting attempt to make defendants

 4    answerable for a judgment already obtained that did not name, and was not against, those

 5    defendants). Accordingly, the Court raises the issue of jurisdiction sua sponte and will require

 6    Plaintiff to show cause why its motion should not be denied for lack of jurisdiction.

 7         IT IS ORDERED that, no later than November 16, 2018, Plaintiff shall show cause why

 8    its Motion to Amend Judgment and for Order that Judgment Lien Attach to Real Property (ECF

 9    No. 23) should not be denied for lack of jurisdiction.

10
     IT IS SO ORDERED.
11

12     Dated:     November 1, 2018                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
